DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 17 are objected to because of the following informalities:  
With regard to claim 14: Line 2, it appears the limitation “gutter attachment” should be --the gutter attachment--.
With regard to claim 17: Line 1, it appears the limitation “roof attachment member” should be –the roof attachment member--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-36 of copending Application No. 16/864,121 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant claims can be found within the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 17: Line 2, the limitation “the other side” lacks sufficient antecedent basis.
With regard to claim 32: The scope of the limitation “at least one of a regular and irregular groove” is unclear.  For the purpose of examination, the limitation is considered to be referring to a groove being one of at least a regular shape or irregular shape.
With regard to claims 33-34 and 37-38:  The limitation “the at least one groove” lacks sufficient antecedent basis.
With regard to claims 35-36:  The limitation “the at least one groove” lacks sufficient antecedent basis.  The limitation “the first cross-sectional profile’s shape” lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-10, 12-15, 17, 22-31 and 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddon (US 2,583,422).
With regard to claim 1: Haddon discloses a gutter guard device (figs. 1-4) comprising:

at least one girder (28) spanning a bottom surface of the bridge member (26) from a proximal end of the bridge member's roof side to a proximal end of the bridge member's gutter lip side (fig. 4);
a roof attachment member (A) attached to an end section of the roof side of the bridge member and configured to attached to a roof (fig. 4); and
a gutter attachment member (B) attached to an end section of the gutter lip side of the bridge member and configured to attach to a gutter lip (fig. 4); 
wherein the device is self-supporting.  Examiner notes that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device and maintains its form (see fig. 4).

    PNG
    media_image1.png
    413
    595
    media_image1.png
    Greyscale

Fig. 4: Haddon (US 2,583,422)
With regard to claim 3: Haddon discloses that the at least one girder (28) is a plurality of girders (figs. 1-4).
With regard to claim 5: Haddon discloses a portion of the at least one girder (28) at the proximal ends of the bridge member (26), has a reduced profile (tapered end) (fig. 4).
With regard to claim 6: The reduced profile obtained by “flattening” is a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 7: Haddon discloses a structure of the at least one girder (28) is dual-girdered having a first side joined to an opposing second side via a connecting bottom side (fig. 1-3).
With regard to claim 8: Haddon discloses wherein the first and second sides (vertical sides) are disposed perpendicular to the bridge member (26) (fig. 1-3).
With regard to claim 9: Haddon discloses that the at least one girder (28) is disposed at an angle from the bridge member (26) (figs. 1-4).
With regard to claim 10: Haddon discloses that the plurality of girders (28) are equidistant from each other (figs. 1-3).
With regard to claim 12: Haddon discloses that the at least one girder (28) is not equidistant from both proximal ends of the bridge member (26) (figs. 1 and 4).
With regard to claim 13: Haddon discloses that the at least one of the roof attachment member (A) and the gutter attachment member (B) is attached to the bridge member (26) proximal to the flattened portion of the at least one girder (28).
With regard to claim 14: Haddon discloses that at least one of the roof attachment member (A) and the gutter attachment member (B) having a receiving center (middle portion) configured for securing the bridge member to the respective attachment member (B) (figs. 1 and 4).
With regard to claim 15: Haddon discloses the receiving center’s securing mechanism is a channel receiving the bridge member (26) (fig. 4).
With regard to claim 17: Haddon discloses one side (left side) of the roof attachment member (A) is blunt-shaped and an opposite side (right side) is disposed with the receiving center (fig. 4).
With regard to claim 22: Haddon discloses a reinforcement member (top) disposed between the first and second sides (fig. 2-3).
With regard to claim 23: Haddon discloses that the plurality of girders (28) are disposed on opposite sides of the bridge member (26) (fig. 4). 
With regard to claim 24: Haddon discloses that the at least one girder (28) has a non-constant profile along its span (figs. 2-4).
With regard to claim 25: Haddon discloses that the plurality of girders (28) having different depths (fig. 4).
With regard to claim 26: Haddon discloses that at least one barricade (30) disposed in the bridge member (26) (fig. 4).
With regard to claim 27: Haddon discloses that the at least one barricade (30) has a shape of at least one of a number, letter, crescent, bump and dimple (fig. 1).
With regard to claim 28: Haddon discloses that the at least one barricade (30) is a plurality of barricades (fig. 1).
With regard to claim 30: Haddon discloses a length of the at least one girder (28) is less than a length between an end of the bridge member’s roof side and end of the gutter lip side (figs. 1 and 4).
With regard to claim 31: Haddon discloses a crease disposed in the decking material (26) in at least one of the roof side (left side) and a gutter lip side (right side) of the bridge member (26), the crease (horizontal linear bends) extending partially across the bridge member and outlining a polygonal shape engaged by the gutter attachment (B) and the roof attachment member (A) (see fig. 4).
With regard to claim 41: Haddon discloses gutter guard comprising: 
a rear beam (A); 
a decking (26) having a plurality of orifices (32, openings), a top surface and an opposing bottom surface, wherein the plurality of orifices (32, openings) extend from the top surface to the bottom surface, and wherein the decking (26) has a front edge and rear edge (figs. 1-4). Note that openings open towards the gutter and thus extend from the top surface to the bottom surface (figs. 2-4).
Haddon discloses at least one girder (28) disposed on the bottom surface of the decking (26); and 
a front beam (B), wherein the rear edge of the decking (26) is attached to the rear beam (A) and the front edge is attached to the front beam (B), and wherein the gutter guard is self-supporting (fig. 4).  Examiner notes that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device and maintains its form (see fig. 4).
With regard to claim 42: Haddon discloses a gutter guard comprising: 
a decking (26) having a plurality of orifices (32), a top surface and an opposing bottom surface, wherein the plurality of orifices (32) extend from the top surface to the bottom surface, and, at least one girder (28) disposed on the bottom surface of the decking (26) (fig. 4); 
wherein the gutter guard is self-supporting.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddon (US 2,583,422) in view of Brochu (CA 2 938 647).
With regard to claim 2: Haddon does not disclose the decking material is micro-mesh material  that is at least one of pre-tensioned and includes inter-woven diagonal strands of material.
Brochu discloses a gutter guard (12) comprising a decking material of micro-mesh material of inter-woven diagonal strands of material (claim 2; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard of Haddon to comprise a decking material of micro-mesh material of inter-woven diagonal strands of material such as taught by Brochu in order to provide an additional means of promoting drainage that will mitigate debris from entering the gutter.
With regard to claim 4: Haddon as modified by Brochu discloses that the at least one girder is composed from the decking material of the bridge member.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddon (US 2,583,422).
With regard to claim 11: The embodiment of figures 1-4 of Haddon does not disclose a girder of the plurality of girders spans the bridge member in a non-orthogonal orientation.
However, Haddon discloses a girder of a plurality of girders (29) spanning a bridge member in a non-orthogonal orientation to facilitate movement of debris to one side (fig. 7).
.

Claims 19-21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddon (US 2,583,422) in view of Bachman et al. (US 2007/0214731 A1).
With regard to claim 19: Haddon does not disclose that the at least one girder is made from a different material from the bridge member’s decking material.
However, Bachman et al. discloses at least one girder (48) made from a different material from a bridge member and attached via welding (par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Haddon to have each girder made from a different material from the bridge member such as taught by Bachman et al. yielding the predictable result of providing an alternative means of affixing girders that is convenient to the manufacturer in view of manufacturing capability. No new or unpredictable results would obtained from having the at least one girder be made of a separate and different material from the bridge member.
With regard to claim 20: Haddon as modified Bachman et al. discloses the at least one girder has attachment flanges (vertical walls to be welded) to attach the at least one girder to the bridge member.
With regard to claim 21: Haddon discloses that a profile of the at least one girder (28) is at least of a U.
With regard to claim 29: Haddon does not disclose that the at least one barricade is not made from the bridge member's decking material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Haddon to have each barricade made from a separate material from the bridge member such as taught by Bachman et al. yielding the predictable result of providing an alternative means of affixing barricades that is convenient to the manufacturer in view of manufacturing capability. No new or unpredictable results would obtained from having the at least one barricade be made of separate material from the bridge member.

Allowable Subject Matter
Claims 16, 18 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 32-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 16, 18 and 32-40: The combination of all the elements of the claimed gutter guard device including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to gutter guards.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633